Citation Nr: 0732463	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, including gastroesophageal reflux disease, peptic 
ulcer disease, and residuals of a gastrectomy.   


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 
INTRODUCTION

The veteran had active military service from January 1952 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran testified before the undersigned at a 
videoconference hearing at the RO in June 2007.  The 
transcript is included in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a 
gastrointestinal disability on a direct basis or as secondary 
to his service-connected post-traumatic stress disorder.  

The veteran testified that he received treatment for gastro-
intestinal problems at the U.S. Naval Hospital in Corona, 
California in 1953-1954.  Service medical records showed that 
the veteran was admitted to U.S. Naval Hospital in Corona, 
California in August 1953 and discharged in September 1953.  
Admitting diagnosis was varicocele.  There was no reference 
to any gastrointestinal problems in the available records.  
It is not clear whether there are additional records 
available from the hospital that are not included in the 
claims folder.  Thus, an attempt to obtain any additional 
records must be done before adjudication on the merits.       

The claims folder also includes a private medical statement 
from Dr. Go dated in November 2005.  Dr. Go opined that the 
veteran's peptic ulcer disease was caused by his service-
connected post-traumatic stress disorder (PTSD).  There was 
no rationale for this opinion included.   



Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran's 
complete treatment records from U.S. 
Naval Hospital at Corona, California from 
his August-September 1953 
hospitalization.  All records obtained 
should be associated with the claims 
folder.  

2.  After completion of the above, the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of any gastrointestinal 
disability.

Prior to the examination, the examiner 
should review the entire claims folder, 
to include service medical records and 
the November 2005 private medical 
examination report from Dr. Go.  The 
examiner should indicate whether the 
veteran currently has gastroesophaegeal 
reflux disease, peptic ulcer disease, or 
residuals of a gastrectomy.  

For each disability found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to the 
veteran's active military service or his 
service-connected PTSD.
 
The examiner should provide a 
comprehensive report including a complete 
rationale for any conclusions reached.  
If further testing is deemed necessary, 
such testing is to be accomplished.

3.	Upon completion of the above 
requested development,
the RO should readjudicate the veteran's 
service connection claim, taking into 
account any newly obtained evidence, 
including VA examination report with 
etiology opinion.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case is returned to the 
Board. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



